*1086The Supreme Court denied the defendant’s motion for resentencing solely upon the ground that his status as a reincarcerated parole violator made him ineligible for relief under the 2009 Drug Law Reform Act, which is codified by CPL 440.46. However, “prisoners who have been paroled, and then reincarcerated for violating their parole, are not for that reason barred from seeking relief under the statute” (People v Paulin, 17 NY3d 238, 242 [2011]; see People v Howard, 85 AD3d 1202 [2011]; People v Phillips, 82 AD3d 1011, 1012 [2011]).
Accordingly, the order appealed from must be reversed and the matter remitted to the Supreme Court, Kings County, for further proceedings and a new determination of the defendant’s motion. Skelos, J.P, Eng, Austin and Miller, JJ., concur.